Title: Abigail Adams to Mercy Otis Warren, 16 July 1773
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Madam
      Boston July 16 1773
     
     The kind reception I met with at your House, and the Hospitality with which you entertained me, demands my gratefull acknowledgment. By requesting a correspondence you have kindly given me an opportunity to thank you for the happy Hours I enjoyed whilst at your House. Thus imbolden’d I venture to stretch my pinions, and tho like the timorous Bird I fail in the attempt and tumble to the ground yet sure the Effort is laudable, nor will I suffer my pride, (which is greatly increased since my more intimate acquaintance with you) to debar me the pleasure, and improvement I promise myself from this correspondence tho I suffer by the comparison.
     I Had a very Hot and unplesent ride the afternoon I left your House. I arrived at my own habitation on Monday, and found my family well. Since my return we have had several fine showers which have, I hope extended, as far as Eel river, and watered with their blessings every sod and plant belonging to my much valued Friends. Air, Sun, and Water, the common blessings of Heaven; we receive as our just due, and too seldom acknowledg our obligations to the Father of the rain; and the Gracious dispencer of every good and perfect gift, yet if but for a very little while these blessings are withheld, or spairingly dealt out to us, we then soon discover how weak, how little and how blind, we are.
     When I was at Plymouth Madam you may remember I mentiond Mrs. Seymore upon Education, and upon your expressing a desire to see it, I promised to send it you. I now take the earlyest opportunity to comply with your request. Not from an opinion that you stand in need of such an assistant, but that you may give me your Sentiments upon this Book, and tell me whether it corresponds with the plan you have prescribed to yourself and in which you have so happily succeeded. I am sensible I have an important trust committed to me; and tho I feel my self very uneaquel to it, tis still incumbent upon me to discharge it in the best manner I am capable of. I was really so well pleased with your little offspring, that I must beg the favour of you to communicate to me the happy Art of “rearing the tender thought, teaching the young Idea how to shoot, and pouring fresh instruction o’er the Mind.” May the Natural Benevolence of your Heart,
      prompt you to assist a young and almost inexperienced Mother in this Arduous Buisness, that the tender twigs alloted to my care, may be so cultivated as to do honour to their parents and prove blessings to the riseing generation. When I saw the happy fruits of your attention in your well ordered family, I felt a Sort of Emulation glowing in my Bosom, to imitate the
     
      “Parent who vast pleasure find’s
      In forming of her childrens minds
      In midst of whom with vast delight
      She passes many a winters Night
      Mingles in every play to find
      What Bias Nature gave the mind
      Resolving thence to take her aim
      To guide them to the realms of fame
      And wisely make those realms the way
      To those of everlasting day.
     
     
      Each Boisterous passion to controul
      And early Humanize the Soul
      In simple tales beside the fire,
      The noblest Notions to inspire.
      Her offspring conscious of her care
      Transported hang around her chair.”
     
     I must beg your pardon for thus detaining you. I have so long neglected my pen that I am conscious I shall make but a poor figure. To your Friendship and candour I commit this, and would only add my regards to Coll. Warren from his and your obliged Friend & Humble Servant,
     
      Abigail Adams
     
     